Citation Nr: 1611271	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  14-24 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado 


THE ISSUE

Entitlement to service connection for obstructive sleep apnea as secondary to service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather Gogola, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to June 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In November 2014, the Veteran was afforded a hearing before the Board.  A transcript of the testimony offered at the hearing has been associated with the record.

In addition to a paper claims file, the Veteran also has an electronic claims file in Virtual VA and/or VBMS.  The Board has considered both in reaching this decision.


FINDING OF FACT

The evidence of record is in equipoise as to whether a relationship exists between the Veteran's obstructive sleep apnea and her service-connected PTSD.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, her obstructive sleep apnea was caused or aggravated by her service -connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the favorable decision herein, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

Factual Background and Analysis

The Veteran contends that her obstructive sleep apnea is secondary to her service-connected PTSD.  For the reasons discussed below, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's service-connected PTSD caused or aggravated her obstructive sleep apnea.

The Veteran does not contend, nor does the record show, that her obstructive sleep apnea had its onset during military service.  She specifically contends that her service-connected PTSD symptoms including anxiety, caused weight gain, and in turn, that weight gain caused her obstructive sleep apnea.   

Of record are VA examinations dated in February 2013 and July 2014, as well as opinions from private physicians dated in December 2013 and August 2014.  While the medical evidence clearly shows that the Veteran has obstructive sleep apnea, the opinions differ as to whether the Veteran's obstructive sleep apnea was caused or aggravated by her service connected PTSD.  

The February 2013 VA examination reflects a diagnosis of obstructive sleep apnea, REM predominant.  However, the examiner opined that it was less likely caused by or the result of the service-connected PTSD, but rather the Veteran's obesity is the best documented risk factor for her obstructive sleep apnea.  

A December 2013 letter by Dr. B., indicates that the physician reviewed the claims file, examined the Veteran, and provided a diagnosis, opinion, and supporting rationale.  Following his examination of the Veteran, and referring to supporting medical articles and treatises, Dr. B., opined that it was more likely than not that the exacerbations to the Veteran's PTSD caused or aggravated her obstructive sleep apnea.  

Conversely, the July 2014 VA examiner provided a negative opinion regarding whether the Veteran's PTSD caused or aggravated her obstructive sleep apnea.  Specifically, the examiner opined that since 2003, the Veteran had a host of major illnesses, including PTSD, that could increase her anxiety/depression levels, and therefore in the examiner's opinion, it would be impossible to sort out which major illness led to what percent of increased anxiety and depression.  Moreover, the examiner addressed the private opinion provided in December 2013, in which the physician relied on various medical articles and treatises to support his finding that it was at least as likely as not that the Veteran's PTSD caused or aggravated her obstructive sleep apnea.  The examiner opined that the contributing percent of the Veteran's PTSD to her depression/anxiety symptoms cannot be determined without resort to pure speculation.

However, corroborating Dr. B.'s positive opinion, the Veteran submitted an additional opinion from her primary care physician Dr. A., dated August 2014.  Dr. A., opined that it was very likely that the Veteran's obstructive sleep apnea is due the weight gain and that the Veteran's weight gain was caused by her PTSD.  The physician specifically stated that the Veteran eats to deal with her anxiety, which in turn has caused her weight gain.   Thus, Dr. A., opined that it is at least as likely as not that the Veteran's obstructive sleep apnea is aggravated by or secondary to PTSD.  

Upon careful review of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed obstructive sleep apnea was caused or aggravated by her service-connected PTSD. 

As discussed above, the Board is aware of the differing medical opinions offered in this case.  However, the Board finds that the differing opinions are of equal probative value.  Both sets of opinions were offered by competent medical professionals.  They were based on reviews of the pertinent records and treatment history of the Veteran. They provided well-reasoned rationales, albeit conflicting ones.  Overall, the Board finds that equipoise has been reached.

When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on her claim. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Based on the competing opinions described above, the Board resolves all doubt in the Veteran's favor and finds that her obstructive sleep apnea was caused or aggravated by her service-connected PTSD.


ORDER

Service connection for obstructive sleep apnea is granted.






____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


